                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                   PITTSBURGH

ANTRON TALLEY,                                       )
                                                     )
                Plaintiff,                           )              2:14-CV-01411-CRE
                                                     )
        vs.                                          )
                                                     )
MR. ORLANDO H. HARPER, WARDEN;                       )
MR. EMERICK, DEPUTY WARDEN;                          )
                                                     )
MRS. ROBIN DEVAUGHN, MEDICAL                         )
SUPER.; MARIA BETH LONG, NURSE;                      )
MRS. CARLA IVAN, NURSE; MR.                          )
RUBBLE, SERGEANT; MR. RAIBLE,                        )
(CERT) SGT.; MR. ARLOTTA,                            )
CORRECTION OFF.; MR. BROJOVICH,                      )
                                                     )
CORRECTION OFF.; MR. ZOLLER,                         )
CORRECTION OFF.; MR. BUTLER,                         )
CORRECTION OFF.; AND                                 )
CORRECTION'S EMERGENCY                               )
RESPONSE TEAM, (CERT);                               )
                                                     )
                Defendants.                          )


                                  MEMORANDUM OPINION

   Cynthia Reed Eddy, Chief United States Magistrate Judge.

   I.      INTRODUCTION

        Plaintiff Antron Talley initiated this civil action pro se on October 17, 2014 alleging that

his civil rights were violated in various ways by corrections and medical staff when he was held

as a pretrial detainee in Allegheny County Jail in Pittsburgh, Pennsylvania.          Presently for

disposition is the following:

        (1) A motion for summary judgment pursuant to Federal Rule of Civil Procedure
            56 filed by Robin DeVaughn (“Administrator DeVaughn”), Maria Beth Long
            (“RN Long”) and Carla Ivan (“RN Ivan”) (collectively “Medical Defendants”)
            (ECF No. 182).

The motion is fully briefed and ripe for disposition. This court has subject matter jurisdiction

                                                 1
pursuant to 28 U.S.C. § 1331. For the reasons that follow, the Medical Defendants’ motion for

summary judgment will be GRANTED.

   II.      BACKGROUND

         Plaintiff Antron Talley (“Plaintiff” or “Talley”) is a state prisoner in the custody of the

Pennsylvania Department of Corrections (“DOC”) currently confined at the State Correctional

Institution at Forest (“SCI Forest”). Plaintiff brings this lawsuit in connection with the time he

was held as a pretrial detainee in Allegheny County Jail (“ACJ”) in Pittsburgh, Pennsylvania and

claims that Defendants Maria Long, Carla Ivan and Robin DeVaughn denied him medical

treatment in violation of the Fourteenth Amendment.

         On December 19, 2013, Plaintiff was in an altercation with corrections officers at ACJ that

caused him physical injuries to his left thumb, jaw, right knee and claims caused him emotional

distress. Talley was convicted of aggravated assault and assault by prisoner on April 18, 2017 for

this altercation and was sentenced on May 24, 2017.

         On that same date, Plaintiff was seen by medical staff not named in this lawsuit and it was

noted that Plaintiff had a scratch on the left of his nose and cheek, head pain, and he was referred

for an x-ray of his left hand. Plaintiff claims that he received the x-ray, but that Medical

Defendants have not shown any documents proving that he ever received an x-ray and thus

simultaneously argues he never received an x-ray of his left hand. See Pl.’s Dec. (ECF No. 197-1

p.4) (“He looked at my hand and seen [sic] it was swollen and took x-rays.”) and Pl.’s Depo. Tr.

(ECF No. 184-2 at 5-6) (“I think they did take some x-rays at the Allegheny County Jail when the

incident did happen”); but see Pl.’s Statement of Material Fact (“SMF”) (ECF No. 194) at ¶ 10

(“Plaintiff was never taken to the clinic for ‘x-rays’ and there is no report, or x-rays to verify that

that (sic) actually happened.”).



                                                  2
       After the altercation and medical treatment, Plaintiff was transferred to the Disciplinary

Housing Unit (“DHU”). He then pretended to be suicidal in order to be housed on the Mental

Health Unit (“MHU”), and was housed there from December 20, 2013 to January 28, 2014. Upon

admission into the MHU on December 20, 2013, the Mental Health Unit Admission Form noted

that Plaintiff reported that he had a history of migraines, pain in his left thumb from the altercation

with the corrections officers, no dental problems and was not currently taking any medication.

Allegheny County Health Services, Inc. (ECF No. 185-4). Plaintiff was seen by medical and/or

mental health staff regularly during his duration in the MHU. See Progress Notes (ECF No. 185-5

at 2-15). A general description of Plaintiff’s medical treatment is outlined infra.

       On January 6, 2014, Plaintiff complained of an itchy patch on his neck and requested

Topamax or Elavil for chronic migraines and Motrin. (ECF No. 185-5 at 7). The attending Nurse

Practitioner ordered Hydrocortisone, Zyrtec, Mortin, Topamax and Pamelor. Id. On January 8,

2014, Plaintiff was threatening another inmate and placed on assault precautions. Id. at 8-9. On

January 10, 2014, Plaintiff would not get up for his medications, though Plaintiff claims he was

“calm and cooperative.” (ECF No. 185-5 at 9); (ECF No. 194 at ¶ 23). On this same day, Dr.

Rodriguez gave RN Ivan a verbal order for Benadryl and Thorazine to be given as needed to calm

Plaintiff every six hours for 150 days. (ECF No. 185-5 at 9).

       On January 24, 2014, RN Ivan indicated that Plaintiff was threatening to rape and kill staff

and was banging on his cell door in a disruptive fashion. (ECF No. 185-5 at 11). Plaintiff denies

that he was threatening to rape and kill staff. Dr. Rodriguez gave a verbal order to place Plaintiff

on assault precautions and ordered the intramuscular injection of Benadryl and Thorazine to calm

Plaintiff and these medications were administered without issue. Id.; (ECF No. 185-8). Plaintiff

argues that it was a violation of his civil rights to receive the injection without a physician’s order



                                                  3
and RN Ivan acted without a physician’s order. (ECF No. 194 at ¶ 29).

       On January 26, 2014, Plaintiff was readmitted to the MHU. (ECF No. 185-4).

       During his stay in MHU, Plaintiff submitted three Health Services Request Forms. On

January 30, 2014, Plaintiff submitted a medical request to be seen by medical for pain in his lower

back, left thumb and claims that he had been asked to be seen for over a month. (ECF No. 197-

23).1 On February 17, 2014, Plaintiff submitted a medical request to be seen by medical for pain

in his lower back, left thumb and feet. (ECF No. 197-28). On February 23, 2014, Plaintiff

submitted a medical request for Motrin. (ECF No. 197-29). On that same date, Plaintiff received

an order for Motrin. (ECF No. 185-6).

       On February 26, 2014, Plaintiff submitted an Official Inmate Complaint Form complaining

that he submitted medical request forms on January 30, 2014, February 17, 2014 and February 23,

2014 which were not responded to and complained that his left thumb, another illegible body part

and feet were hurting. (ECF No. 197-32).

       On February 27, 2014, a medication nurse reported that plaintiff was not taking his

medications (Motrin, Pamelor and Topamax) and did not reorder those medications, which Dr.

Patterson approved on March 1, 2014. (ECF No. 185-6).

       On March 1, 2014, Dr. Rodriguez discontinued the prescriptions for Benadryl and

Thorazine. (ECF No. 185-6). On March 5, 2014, a nurse practitioner discontinued Topamax and

ordered Excedrin for Plaintiff’s migraines. Id.

       On March 8, 2014, Plaintiff submitted another Official Inmate Complaint Form



1       It is noted that many of Plaintiff’s Exhibits are illegible as presented on the electronic
docket, as they are carbon copies which were written in pencil. Plaintiff submitted original copies
of these documents to chambers, (which are also at times illegible) and the substance of the request
forms are taken from the originals. Should Defendants seek to review these documents, they will
be made available to them for in-chambers review.
                                                  4
complaining that: “I stopped the nurse [and] . . . I asked her why wasn’t I being allowed medical

attention for the things me and her talked about the week before, also in my complaint, and also to

other nurses[.] She told me I’m already receiving pain medication, and I’m not taking them in the

morning that’s why I’m not being seen. I was on Topamax[,] mo[]trin, [illegible], [illegible] for

my migraine headaches, the [illegible] I only take at nite[sic], I only receive mo[]trin and [illegible]

Excedrin in the morning which are [basically] the same thing, not a good substitute for Topamax.

How could I be given medication for only left thumb, lower back, left ear and feet without being

seen, I’ve been seen for my migraines only, and I’m receiving medication for just that alone.”

(ECF No. 197-32).

        On March 12, 2014, a nurse practitioner discontinued Motrin for Plaintiff and ordered

Tylenol. (ECF No. 185-6).

        On March 14, 2014, Plaintiff reported to the attending medical professional that he had

submitted medical request slips that were not answered and was signed up for the clinic list. (ECF

No. 185-3 at 46). That same day, Plaintiff refused Excedrin. (ECF No. 185-9 at 2). Plaintiff claims

he “never refused any medication on” this date in his response to the Medical Defendants’ SMF.

(ECF No. 194 at ¶ 48). However, Plaintiff admitted in his deposition that he refused to take

medication at times because “he found out they [were] giving me the wrong medications.” Pl.’s

Depo. Tr. (ECF No. 185-2 at 13-14). See also (ECF 194 at ¶ 57) (admitting to refusing medication

on one occasion because Defendant Ivan tried to give him medication that was not Motrin).

        On March 15, 2014, Plaintiff was seen for a stability check and stated he had medical issues

including pain in his left thumb, infected fingernail on his left ring finger, lower back pain and

outstanding medical requests from January 20, February 17 and 23, 2014. (ECF No. 185-11 at 2).

The attending medical professional requested that he be placed on the clinic list. Id.



                                                   5
           On March 20, 2014, Plaintiff was seen by sick call and complained about migraines and

the attending medical professional noted he was already taking Excedrin and Tylenol and ordered

no change in medications and to continue the current treatment and increase fluids. (ECF No. 185-

10 at 2).

           On March 28, 2014, Plaintiff submitted a request to Administrator DeVaughn complaining

that he wrote three health service request forms on January 30, 2014, February 17, 2014 and

February 23, 2014 and has not yet received medical attention. He further states that he wrote three

complaint forms on February 26, 2014, March 8, 2014 and March 15, 2014 about the refusal of

medical attention. He further complained that the migraine medicine he is receiving is not

working. (ECF No. 197-47).

           On April 26, 2014, Plaintiff complained about pain in his thumb and was ordered Motrin

the same day. (ECF No. 185-6 at 8).

           After Plaintiff filed this lawsuit, he was transferred to Northeast Ohio Correctional Center

where he alleges that he was diagnosed with temporomandibular joint dysfunction (“TMJ”) –

though this diagnosis is not apparent from the record – which he alleges was caused by blows

taken to his face during his assault on corrections officers and also caused his migraines.

           Generally, Plaintiff claims that RN Ivan violated his civil rights by injecting him with

medication without a physician’s order and all of the Medical Defendants ignored his requests for

medical care.

    III.      STANDARD OF REVIEW

           The standard for assessing a motion for summary judgment under Rule 56 of the Federal

Rules of Civil Procedure is well-settled. A court should grant summary judgment if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,



                                                    6
show that there is no genuine issue as to any material fact and that the moving party is entitled to

a judgment as a matter of law. “Only disputes over facts that might affect the outcome of the suit

under the governing law will properly preclude the entry of summary judgment.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Furthermore, “summary judgment will not lie if the

dispute about a material fact is ‘genuine,’ that is, if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id. at 250.

       On a motion for summary judgment, the facts and the inferences to be drawn therefrom

should be viewed in the light most favorable to the non-moving party. See Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 150 (2000); Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587-88 (1986); Hudson v. Proctor & Gamble Paper Prod. Corp., 568 F.3d

100, 104 (3d Cir. 2009) (citations omitted). It is not the court’s role to weigh the disputed evidence

and decide which is more probative, or to make credibility determinations. See Anderson, 477 U.S.

at 255; Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004); Boyle v. County of

Allegheny, 139 F.3d 386, 393 (3d Cir. 1998). “Only disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of summary

judgment.” Anderson, 477 U.S at 247-48. An issue is “genuine” if a reasonable jury could possibly

hold in the nonmovant’s favor with respect to that issue. Id. “Where the record taken as a whole

could not lead a reasonable trier of fact to find for the nonmoving party, there is no ‘genuine issue

for trial’.” Matsushita, 475 U.S. at 587; Huston, 568 F.3d at 104.

       This standard is somewhat relaxed with respect to pro se litigants. Where a party is

representing himself pro se, the complaint is to be construed liberally. A pro se plaintiff may not,

however, rely solely on his complaint to defeat a summary judgment motion. See, e.g., Anderson,

477 U.S. at 256 (“Rule 56(e) itself provides that a party opposing a properly supported motion for



                                                  7
summary judgment may not rest upon mere allegation or denials of his pleading, but must set forth

specific facts showing that there is a genuine issue for trial.”). Allegations made without any

evidentiary support may be disregarded. Jones v. UPS, 214 F.3d 402, 407 (3d Cir. 2000). In order

to survive a motion for summary judgment on a § 1983 claim, a plaintiff must adduce evidence

that the defendants acted under color of state law, a fact not in dispute sub judice, and that the

plaintiff was deprived of a federal constitutional right.

    IV.      DISCUSSION

             a. Injunctive and Declaratory Relief

          At the outset, Plaintiff seeks declaratory and injunctive relief. However, it is clear from

the record that Plaintiff has not been incarcerated at ACJ since at least October 15, 2015 when he

was transferred to Northeast Ohio Correctional Center (“NEOCC”). See Change of Address (ECF

No. 48). A pretrial detainee’s transfer to another institution moots a claim for injunctive and

declaratory relief because the inmate is no longer subject to the conditions he alleges are

unconstitutional. Abdul-Akbar v. Watson, 4 F.3d 195, 206-07 (3d Cir. 1993); see also Weaver v.

Wilcox, 650 F.2d 22, 27 (3d Cir. 1981) (“[A] prisoner lacks standing to seek injunctive relief if he

is no longer subject to the alleged conditions he attempts to challenge.”). Plaintiff has been out of

ACJ custody since at least 2015, has not returned to ACJ and is currently incarcerated at SCI

Forest. While this transfer moots his claims for declaratory and injunctive relief, it does not moot

his claims for damages. See United States ex rel. Jones v. Rundle, 453 F.2d 147, 150 (3d Cir.

1971). Therefore, Plaintiff does not have standing to seek injunctive or declaratory relief here and

Defendants are entitled to summary judgment on Plaintiff’s claims for injunctive and declaratory

relief.




                                                   8
           b. 42 U.S.C. § 1983

       To establish a prima facie case under § 1983, Plaintiff must demonstrate that a person

acting under color of law deprived him of a federal right. Groman v. Twp. of Manalapan, 47 F.3d

628, 633 (3d Cir. 1995). He must also show that the person acting under color of law

“intentionally” violated his constitutional rights or acted “deliberately indifferent” in violation of

those rights. See, e.g., County of Sacramento v. Lewis, 523 U.S. 833, 843–44 (1998); Brower v.

County of Inyo, 489 U.S. 593, 596 (1989) (citing Hill v. California, 401 U.S. 797, 802–05 (1971));

see also Berg v. County of Allegheny, 219 F.3d 261, 269 (3d Cir. 2000).

       A plaintiff alleging a constitutional violation “must portray specific conduct by [ ] officials

which violates some constitutional right.” Chavarriaga v. New Jersey Dep't of Corr., 806 F.3d

210, 222 (3d Cir. 2015). By doing so, a plaintiff must demonstrate a defendant’s “personal

involvement” in the alleged constitutional violation by adequately alleging either (1) the

defendant’s personal involvement in the alleged violation; or (2) his actual knowledge and

acquiescence in the wrongful conduct. Id. (citing Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d

Cir. 1988)). “Although a court can infer that a defendant had contemporaneous knowledge of

wrongful conduct from the circumstances surrounding a case, the knowledge must be actual, not

constructive.” Id. (citations omitted).

       Moreover, “[i]n order to sustain a § 1983 claim against an individual acting under the color

of state law, a plaintiff must demonstrate that the defendant was personally involved in the alleged

violations of his or her federal rights.” Andrews v. Kenney, No. 16-1872, 2017 WL 2591931, at *2

(E.D. Pa. June 14, 2017) (citing Rode, 845 F.2d at 1207).

                    i. Deliberate Indifference to Serious Medical Needs

       Plaintiff alleges that the Medical Defendants were deliberately indifferent to his serious



                                                  9
medical needs by denying him medical care for his injuries sustained in the altercation of the

corrections officer, and receiving intramuscular injections against his will without a physician’s

orders.

          For purposes of analyzing Plaintiff’s medical deliberate indifference claim, the legal

analysis is the same whether Plaintiff was a pretrial detainee or a convicted person. A pretrial

detainee’s right to adequate medical care should be analyzed under the well-settled standard

established in Estelle v. Gamble, 429 U.S. 97 (1976), which compels prison officials to provide

“basic medical treatment to those whom it has incarcerated.” Rouse v. Plantier, 182 F.3d 192, 197

(3d Cir. 1999) (citing Estelle, 429 U.S. 97 (1976)). See also Natale v. Camden County Correctional

Facility, 318 F.3d 575, 581 (3d Cir. 2003) (analyzing pretrial detainee’s claim of inadequate

medical treatment under the Due Process Clause of the Fourteenth Amendment and not the Eighth

Amendment’s proscription against cruel and unusual punishment).

          In accordance with the Eighth Amendment’s prohibition against cruel and unusual

punishment, the government is obliged “to provide medical care for those whom it is punishing by

incarceration.” Estelle, 429 U.S. at 103. The “deliberate indifference to serious medical needs of

prisoners constitutes the ‘unnecessary and wanton infliction of pain’ . . . proscribed by the Eighth

Amendment.” Id. at 104 (citation omitted). Such indifference to a serious medical need can be

shown by:

          an intentional refusal to provide care, delayed medical treatment for non-medical
          reasons, denial of prescribed medical treatment, a denial of reasonable requests for
          treatment that results in suffering or risk of injury, Durmer v. O'Carroll, 991 F.2d
          64, 68 (3d Cir. 1993), or “persistent conduct in the face of resultant pain and risk
          of permanent injury.” White v. Napoleon, 897 F.2d 103, 109 (3d Cir. 1990).

Neiswonger v. Montgomery, 2016 WL 7375032, at *3 (W.D. Pa. Dec. 20, 2016). See also Giles v.

Kearney, 571 F.3d 318, 330 (3d Cir. 2009) (“Deliberate indifference may be shown by



                                                  10
intentionally denying or delaying medical care.”); Foye v. Wexford Health Sources Inc., 675

Fed.Appx. 210, 215 (3d Cir. 2017) (unpublished) (“Deliberate indifference” may be inferred when

a prison official knows of a prisoner's need for medical treatment but intentionally fails to provide

it; delays necessary medical treatment for a non-medical reason; or prevents a prisoner from

receiving medical treatment that was needed or recommended.”). “[W]hether the indifference is

manifested by prison doctors in their response to the prisoner's needs or by prison guards in

intentionally denying or delaying access to medical care or intentionally interfering with the

treatment once prescribed ... deliberate indifference to a prisoner's serious illness or injury states a

cause of action under § 1983.” Estelle, 429 U.S. at 104–05 (citations omitted).

        A medical need is “serious” if “it is one that has been diagnosed by a physician as requiring

treatment or one that is so obvious that a lay person would easily recognize the necessity for a

doctor's attention.” Monmouth Cnty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir.

1987) (internal quotation omitted). “The seriousness of an inmate's medical need may also be

determined by reference to the effect of denying the particular treatment.” Id. The “deliberate

indifference” a plaintiff must show through a complaint’s factual allegations lies “somewhere

between the poles of negligence at one end and purpose or knowledge at the other,” Farmer v.

Brennan, 511 U.S. 825, 836–37 (1994), and is frequently equated with recklessness as that term is

defined in criminal law. Id. This standard, however, “affords considerable latitude to prison

medical authorities in the diagnosis and treatment of the medical problems of inmate patients.”

Inmates of Allegheny Cnty. Jail v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979). Where a prisoner has

received medical care and the adequacy of the treatment is challenged, courts are often reluctant

to second guess professional medical judgment. Id. An inmate's disagreement with the diagnosis

or course of treatment does not suffice to establish “deliberate indifference” under the Eighth



                                                  11
Amendment. Estelle, 429 U.S. at 106. Misdiagnosis or “medical malpractice cannot give rise to a

violation of the Eighth Amendment,” White v. Napoleon, 897 F.2d 103, 106 (3d Cir. 1990),

because negligent treatment is not actionable as cruel and unusual punishment prohibited by the

Fourteenth Amendment. See also Wilson v. Seiter, 501 U.S. 294, 305 (1991) (mere negligence

does not constitute deliberate indifference). The Supreme Court in Estelle v. Gamble explained:

       in the medical context, an inadvertent failure to provide adequate medical care
       cannot be said to constitute “an unnecessary and wanton infliction of pain” or to be
       “repugnant to the conscience of mankind.” Thus, a complaint that a physician has
       been negligent in diagnosing or treating a medical condition does not state a valid
       claim of medical mistreatment under the Eighth Amendment. Medical malpractice
       does not become a constitutional violation merely because the victim is a prisoner.
       In order to state a cognizable claim, a prisoner must allege acts or omissions
       sufficiently harmful to evidence deliberate indifference to serious medical needs. It
       is only such indifference that can offend “evolving standards of decency” in
       violation of the Eighth Amendment.

429 U.S. at 105–06.

       Because an individual can only be responsible for their personal involvement or actual

knowledge and acquiescence in the alleged constitutional violation, the claims of deliberate

indifference alleged against each Medical Defendant will be addressed separately.

                          1. Injection of Thorazine and Benadryl

       Plaintiff alleges that RN Ivan gave him three shots2 of Thorazine against his will after he

was involved in an altercation and these shots were not prescribed and caused him sciatic pain and

knocked him unconscious and that this constituted deliberate indifference to his serious medical

needs in violation of the due process clause of the Fourteenth Amendment.

       It is undisputed from the record that, Dr. Rodriguez ordered certain medications be given




2       Plaintiff claims that three injections were administered to him, while the medical records
indicate that only two injections were administered to him. This dispute is immaterial to the
outcome of this motion, but the court will nonetheless view the record in Plaintiff’s favor.
                                                12
as needed to calm Plaintiff, including Benadryl and Thorazine, an anti-psychotic medication, on

January 10, 2014. On January 24, 2014, RN Ivan administered these medications as ordered by

Dr. Rodriguez and Plaintiff received an injection of these medications by a non-party medical

professional. While Plaintiff disputes whether he was threatening to “rape and kill” staff prior to

receiving the injection, it is not disputed that he was placed on assault precautions prior to receiving

the injection. There is no evidence of record that, as Plaintiff argues, these medications were not

prescribed to him. Further, there is no evidence that Plaintiff refused treatment. Seemingly,

Plaintiff disputes that a physician prescribed these medications – which uncontroverted record

evidence dispels – and takes issue with the way that the medications were administered. Plaintiff’s

claims are simply a disagreement over the course of treatment determined necessary by medical

professionals and the court will not second-guess professional medical judgment by treating

medical professionals in the administration of prescribed medications. See Estelle, 429 U.S. at 106.

        Even assuming that Plaintiff refused to receive the anti-psychotic medications via injection,

the Court of Appeals for the Third Circuit has held that “authorities may administer anti-psychotic

drugs to an unwilling patient only where the decision is a product of the authorities’ professional

judgment” and the “decision of the institution’s staff is presumed valid unless it is shown to be ‘a

substantial departure from accepted professional judgment, practice or standards.’ ” White v.

Napoleon, 897 F.2d 103, 112 (3d Cir. 1990) (quoting Rennie, 720 F.2d at 269, 274). There is no

evidence of record that Dr. Rodriguez’s order of Thorazine and Benadryl, or that RN Ivan’s

administration of those ordered medications through injection were a “substantial departure from

accepted professional judgment, practice or standards.” Id.

        Accordingly, there is no evidence of record that would allow a reasonable jury to conclude

that RN Ivan violated Plaintiff’s civil rights by administering medications previously prescribed



                                                  13
to him by Dr. Rodriguez, or that RN Ivan substantially departed from accepted judgment, practice

or standards and accordingly, RN Ivan is entitled to summary judgment on this claim.

                            2. Denial of Medical Treatment3

        Plaintiff claims that the Medical Defendants ignored his numerous medical request slips

complaining of a lack of treatment of his thumb, jaw or ear, feet and low back. Medical Defendants

are entitled to summary judgment for myriad reasons.

        Assuming that Plaintiff suffered serious medical needs to meet the first prong of a

deliberate indifference claim, his complaints regarding his care amount to at most, medical

negligence. To the extent that Plaintiff argues that he failed to receive an x-ray of his left hand as

ordered after his assault on the corrections officer, this failure does not violate his civil rights, and

amounts at most to medical malpractice. See Estelle, 429 U.S. at 107 (“A medical decision not to

order an X-ray, or like measures, does not represent cruel and unusual punishment. At most it is

medical malpractice[.]”). Further, to the extent that Plaintiff alleges that the medical defendants

failed to diagnose his TMJ, this again, is at most medical negligence. Id. at 106 (“a complaint that

a physician has been negligent in diagnosing or treating a medical condition does not state a claim

of medical mistreatment under the [Fourteenth] Amendment.”).

        The remainder of Plaintiff’s claims simply indicate that he disagrees with the treatment

that he received. Plaintiff received pain medication during his time in ACJ, but contends that he

should have received a nerve test, MRI, x-ray or bloodwork to determine the diagnosis of his

thumb, back, feet and ear pain. This is simply a disagreement of the course of treatment determined



3       The Court will presume that the Medical Defendants had actual knowledge and acquiesced
in Plaintiff’s alleged constitutional violations, as Plaintiff complained of his lack of medical
treatment to Administrator DeVaughn in a Request to Staff Member on March 28, 2014, alleges
RN Long received his requests for medical care forms, and that he complained at various times of
his medical issues to RN Ivan.
                                                   14
by medical professionals and is not actionable under the Fourteenth Amendment. 4

      V.      CONCLUSION

           The entire record, viewed most favorably to Plaintiff, could not lead a reasonable fact finder

to conclude that the Medical Defendants have been deliberately indifferent in violation of the

Fourteenth Amendment and accordingly, the Medical Defendants motion for summary judgment

is granted.

           An appropriate Order follows.




Dated: March 13, 2019.                                           By the Court,
                                                                 s/ Cynthia Reed Eddy
                                                                 Cynthia Reed Eddy
                                                                 Chief United States Magistrate Judge


cc:        ANTRON TALLEY
           GU 9829
           SCI Forest
           P.O. Box 945
           Marienville, PA 16239




4        Peripherally, Plaintiff argues that he did not receive a physical examination, and instead
was treated through a small window and believes that this constitutes deliberate indifference. This
cannot constitute a deliberate indifference claim, as Plaintiff is not alleging that he was denied or
delayed medical treatment, but rather disputes the quality of treatment he received, which, as
explained at length, is not actionable under the Fourteenth Amendment. Additionally, Plaintiff
argues that it was deliberate indifference for the Medical Defendants to not follow ACJ policy in
treating him. Plaintiff does not express what policy he alleges was violated, but even if he did so,
failure to follow ACJ or DOC policy does not rise to the level of a constitutional violation. Mercy
Catholic Med. Ctr. v. Thompson, 380 F.3d 142, 154 (3d Cir. 2004) (“agency interpretive guidelines
do not give rise to the level of a regulation and do not have the effect of law.”).
                                                    15
